DETAILED ACTION
Claims 1-24 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated March 11, 2022 has been entered.  Claims 1-2 and 13-14 have been amended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-24, under Step 2A claims 1-24 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: for each store of a plurality of stores associated with a merchant account: storing an indication of each product for sale in the store, and for each product storing respective information describing attributes of the product; determining that a first product in one of the plurality of stores and a second product in another of the plurality of stores are a same product; comparing a first attribute of the first product to a corresponding second attribute of the second product and determining that the first attribute equals the second attribute; comparing a third attribute of the first product to a corresponding fourth attribute of the second product and determining that the third attribute does not equal the fourth attribute; transmitting, to a merchant device for display on the merchant device: (i) either the first attribute or the second attribute responsive to the determination that the first attribute equals the second attribute; and (ii) the third attribute and the fourth attribute responsive to the determination that the third attribute does not equal the fourth attribute.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to provide product information. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a merchant device. Claim 13 recites additional elements including memory and a processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 1 and 13 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1 and 13 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claims 1 and 13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claims 1 and 13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Dependent claims 2-12 and 14-24 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claims 1 and 13. Thus, each of claims 2-12 and 14-24 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-12 and 14-24 do not set forth further additional elements. Considered both individually and as a whole, claims 2-12 and 14-24 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-12 and 14-24 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 1-24 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al., US PG Pub 2015/0294353 A1 (hereafter “Schmeling”), previously cited, in view of Fuxman et al., US PG Pub 2011/0264598 A1 (hereafter “Fuxman”).

Regarding claim 1, Schmeling teaches a computer-implemented method comprising: 
for each store of a plurality of stores associated with a merchant account: storing an indication of each product for sale in the store, and for each product storing respective information describing attributes of the product (¶0023); 
determining that a first product in one of the plurality of stores and a second product in another of the plurality of stores are a same product (¶¶0028-0029); 
comparing a first attribute of the first product to a corresponding second attribute of the second product and determining that the first attribute equals the second attribute (¶¶0028-0029); 
comparing a third attribute of the first product to a corresponding fourth attribute of the second product and determining that the third attribute does not equal the fourth attribute (¶¶0031-0038 and 0042); 
transmitting, to a merchant device for display on the merchant device: (i) either the first attribute or the second attribute; and (ii) the third attribute and the fourth attribute (¶0048).
Schmeling does not teach responsive to the determination that the first attribute equals the second attribute or responsive to the determination that the third attribute does not equal the fourth attribute. Fuxman teaches product synthesis from multiple sources including the known techniques responsive to the determination that the first attribute equals the second attribute (¶¶0035-0039) and responsive to the determination that the third attribute does not equal the fourth attribute (¶¶0047-0050). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schmeling, to include determining whether the attributes match as taught by Fuxman, in order to “keep a product catalog current in the face of innumerable product introductions and new manufacturers,” as suggested by Fuxman (¶0001). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fuxman, the results of the combination were predictable.

Regarding claim 2, Schmeling discloses the computer-implemented method of claim 1, further comprising instructing the merchant device to display the third attribute and the fourth attribute concurrently with an indication that the third attribute and the fourth attribute are corresponding attributes associated with respective different stores (Schmeling ¶¶0028-0042).

Regarding claim 3, Schmeling discloses the computer-implemented method of claim 2, wherein a plurality of attributes of the first product are transmitted to the merchant device for display on the merchant device, the plurality of attributes including the first attribute, and wherein the method further comprises: receiving a message from the merchant device, the message instructing a modification to the fourth attribute of the second product; in response to receiving the message: amending the fourth attribute of the second product to reflect the modification (Schmeling ¶¶0042-0044).

Regarding claim 4, Schmeling discloses the computer-implemented method of claim 3, wherein amending the fourth attribute of the second product to reflect the modification results in an amended fourth attribute, and wherein the method further comprises: comparing the third attribute of the first product to the amended fourth attribute of the second product and determining that the third attribute equals the amended fourth attribute; transmitting, to the merchant device for display on the merchant device, either the third attribute or the amended fourth attribute (Schmeling ¶¶0046-0047).

Regarding claim 5, Schmeling discloses the computer-implemented method of claim 1, wherein a plurality of attributes of the first product are transmitted to the merchant device for display on the merchant device, the plurality of attributes including the first attribute, and wherein the method further comprises: receiving a message from the merchant device, the message instructing a modification to the first attribute to result in an amended first attribute of the first product; in response to the amended first attribute of the first product being different from the second attribute of the second product: transmitting, to the merchant device for display on the merchant device, the amended first attribute of the first product and the second attribute of the second product (Schmeling ¶¶0042-0048).

Regarding claim 6, Schmeling discloses the computer-implemented method of claim 1, wherein the first attribute, and not the second attribute, is transmitted to the merchant device for display on the merchant device, and wherein the method further comprises: receiving a message from the merchant device, the message instructing a modification to the first attribute of the first product; in response to receiving the message: amending the first attribute of the first product to reflect the modification and also amending the second attribute of the second product to reflect the modification (Schmeling ¶¶0042-0048).

Regarding claim 7, Schmeling discloses the computer-implemented method of claim 1, further comprising storing in memory: an indication that the first product and the second product are the same product; and for each attribute of a plurality of attributes of the first product: an indication of whether the attribute is the same as a corresponding attribute of the second product; and wherein for each set of attributes comprising a particular attribute of the first product and a corresponding particular attribute of the second product: (i) transmitting only one attribute from the set of attributes to the merchant device for display when there is stored in the memory an indication that all attributes in the set of attributes are the same; and (ii) transmitting each attribute from the set of attributes to the merchant device for display when there is no indication stored in the memory that all attributes in the set of attributes are the same (Schmeling ¶¶0028-0032 and 0048).

Regarding claim 8, Schmeling discloses the computer-implemented method of claim 1, wherein determining that the first product and the second product are a same product comprises: comparing a particular attribute of the first product to a corresponding particular attribute of the second product, and determining that the first product and the second product are the same product based on the comparing (Schmeling ¶0029).

Regarding claim 9, Schmeling discloses the computer-implemented method of claim 8, comprising determining that the particular attribute of the first product is equal to the corresponding particular attribute of the second product, and determining that the first product and the second product are the same product based on the particular attribute of the first product being equal to the corresponding particular attribute of the second product (Schmeling ¶0030).

Regarding claim 10, Schmeling discloses the computer-implemented method of claim 9, wherein the particular attribute of the first product is a stock keeping unit (SKU) of the first product, and wherein the corresponding particular attribute of the second product is a SKU of the second product (Schmeling ¶0023).

Regarding claim 11, Schmeling discloses the computer-implemented method of claim 1, wherein for each attribute of one or more attributes of the first product, the method comprises: comparing the attribute to a corresponding attribute of the second product, and based on the comparing generating or updating a score value measuring a likelihood that the first product and the second product are the same product; and wherein determining that the first product and the second product are the same product comprises determining that the score value passes a predetermined threshold (Schmeling ¶0039).

Regarding claim 12, Schmeling discloses the computer-implemented method of claim 11, wherein when the score value passes the predetermined threshold, but is still within a particular range, then the method further comprises: transmitting a message to the merchant device, the message querying whether the first product and the second product are the same product; and wherein determining that the first product and the second product are the same product further comprises receiving a response to the message from the merchant device, the response confirming that the first product and the second product are the same product (Schmeling ¶¶0046-0047).

Regarding claims 13-24, all of the limitations in claims 13-24 are closely parallel to the limitations of method claims 1-12, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection (Remarks pp. 9-13), the examiner disagrees. Applicant argues that the claims recite subject matter that improves computer functionality by providing a merchant interface with a view of the products for sale by a merchant in different stores. There is no interface recited by the claims.  The only additional element recited by the claims is a merchant device which is a generic computer recited at a high level of generality.  Applicant argues that the determination to transmit less data saves transmission resources at the computer.  The choice to use the computer less does not improve the technical functioning of the computer because the hardware capabilities of the computer are unchanged.  As shown above the claims are not significantly more than the abstract idea and do not integrate the abstract idea into a practical application.  The examiner recommends reciting more specific hardware which could be considered additional elements.
In response to applicant’s arguments regarding the prior art (Remarks pp. 13-14), the examiner disagrees. Applicant argues that Schmeling does not teach a plurality of stores. The prior art describes a product database as part of an e-commerce system which contains products from different brands and manufacturers such as Kenmore ® and Samsung ® which reads on the limitation.  In response to the amended limitations the examiner notes the newly cited art teaches the limitations as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bagayatkar, US PG Pub 2005/0240525 A1, teaches a system and method for product attribute comparison.
Cassidy et al., US Patent 7,107,226 B1, teaches an internet-based on-line comparison shopping system and method of interactive purchase and sale of products.
Non-patent literature Doorenbos, Robert B., Oren Etzioni, and Daniel S. Weld, Proceedings of the first international conference on Autonomous agents, teaches a scalable comparison-shopping agent for the world-wide web.
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625